FILED
                            NOT FOR PUBLICATION                             OCT 04 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10469

               Plaintiff - Appellee,             D.C. No. 4:09-cr-00764-JMR

  v.
                                                 MEMORANDUM *
ALFREDO CAMPOS-PADILLA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Marvin E. Aspen, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Alfredo Campos-Padilla appeals from the 48-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. §1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Campos-Padilla contends that the district court erred by refusing to grant

him a third-level reduction for acceptance of responsibility. Because “the

government’s decision not to move for the additional level reduction was not

arbitrary,” there was no error. United States v. Medina-Beltran, 542 F.3d 729, 731

(9th Cir. 2008).

      We also disagree that because Campos-Padilla pleaded guilty in the early

stages of the proceeding against him, the failure to afford him the same benefit

afforded to those defendants who agree to the Government’s standard written

fast-track plea agreement created an unwarranted disparity. See United States v.

Gonzalez-Zotelo, 556 F.3d 736, 740-41 (9th Cir. 2009).

      The district court did not abuse its discretion because it did not commit any

significant procedural error and in light of the totality of the circumstances, the

sentence below the Guidelines range is substantively reasonable. See United States

v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc).

      Campos-Padilla’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                     09-10469